capacity to practice law and to file a report of the expert's findings by July
                    21, 2014. 1 To date, LaMadrid has failed to file such a report. In light of
                    LaMadrid's failure to comply with our order to provide a recent
                    examination of her capacity to practice law, we conclude that LaMadrid is
                    not incapacitated from practicing law and that disciplinary proceedings
                    against her, including the one in Docket No. 61137, may resume. See SCR
                    117(3). 2
                                  The disciplinary proceedings against LaMadrid in Docket No.
                    61137 arose when LaMadrid, who was working for a firm, accepted money
                    and gifts directly from clients and did not deposit retainer funds into the
                    firm's trust account. LaMadrid kept the funds for personal use, failed to
                    perform requested legal services, and failed to communicate with clients
                    and the State Bar. Despite proper notice, LaMadrid did not appear at the
                    hearing before the disciplinary board hearing panel. The panel found that
                    LaMadrid violated RPC 1.3 (diligence), RPC 1.4 (communication), RPC 1.5
                    (safekeeping property), RPC 8.1 (b) (bar admission and disciplinary
                    matters), and RPC 8.4(c) (misconduct). The panel recommended that
                    LaMadrid be suspended from the practice of law for one year and be
                    ordered to pay the costs of the disciplinary proceedings




                           'Our order was sent to the address LaMadrid has on file with this
                    court, which appears to be the same permanent mailing address LaMadrid
                    has provided to the State Bar pursuant to SCR 79(1)(a); see also SCR
                    79(3).

                           2 Inlight of our determination, we will take no further action on the
                    petition in Docket No. 62803, and that matter is now closed.



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    Apt.
                             The findings and recommendations of a disciplinary board
                hearing panel are persuasive; however, our automatic review of a panel
                decision recommending a suspension is conducted de novo, requiring the
                exercise of independent judgment by this court. SCR 105(3)(b); In re
                Discipline of Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). Having
                reviewed the record of the disciplinary proceedings, we conclude that clear
                and convincing evidence supports the findings that LaMadrid violated
                RPC 1.3 (diligence), RPC 1.4 (communication), RPC 1.15 (safekeeping
                property), RPC 8.1(b) (bar admission and disciplinary matters), and RPC
                8.4(c) (misconduct). SCR 105(2)(f). We further conclude that the panel's
                recommended discipline is appropriately tailored to LaMadrid's
                misconduct. Accordingly, LaMadrid is hereby suspended from the practice
                of law for one year. 3 Additionally, LaMadrid shall pay the costs of the
                disciplinary proceedings within 30 days of receipt of the State Bar's bill of
                costs. See SCR 120.




                      3 Wenote that LaMadrid is currently suspended for failure to
                complete required continuing legal education (CLE) requirements. The
                suspension imposed in this order is separate from and in addition to
                LaMadrid's CLE suspension; the suspension imposed here shall not begin
                until LaMadrid has resolved her CLE suspension.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                              LaMadrid and the State Bar shall comply with the applicable
                provisions of SCR 115 and SCR 121.1.
                              It is so ORDERED. 4




                                                              , C.J.



                      Pidebt
                Pickering
                                            j               rc-L
                                                          Hardesty


                                                                   )
                Parraguirre                               Douglas


                                            J.
                                                          Saitta




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Joslyn J. LaMadrid
                     Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                     Perry Thompson, U.S. Supreme Court Admissions Office




                     4 Thisconstitutes our final disposition of these matters. Any new
                proceedings concerning LaMadrid shall be docketed as a new and separate
                matter.



SUPREME COURT
         OF
      NEVADA
                                                     4
(0) I V47A